Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-23, and the species associated with claim 3 in the reply filed on November 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2021.

It is noted that the non-elected claims 24-36 have been canceled by the amendment of November 16, 2021.

Therefore, after the amendment, claims 22-23 are withdrawn, claims 24-36 are canceled, and claims 1-21 are pending as filed with the amendment of November 16, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2, “the heated propellant” lacks antecedent basis.  Claim 6 has support for heating the propellant, so for the purpose of examination, the claim is treated as depending from claim 6, but applicant should clarify what is intended, without adding new matter.
Claim 15, lines 2-3, as to  “preferably no greater than 100oC”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “no greater than 200 oC”, and the claim also recites “preferably no greater than 100oC” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, the claim is treated as simply requiring only the broader limitation, but applicant should clarify what is intended, without adding new matter.

Claim 21, lines 2-4, as to  “preferably wherein the metal alloy is selected from the group consisting of bismuth alloys . . . and gallium alloys, preferably wherein the metallic composition comprises a bismuth alloy”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “the metallic composition comprises a metal alloy”, and the claim also recites “preferably wherein the metal alloy is selected from the group consisting of bismuth alloys . . . and gallium alloys, preferably wherein the metallic composition comprises a bismuth alloy” which is the narrower 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12, 13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upchurch (US 2009/0214888).
Claim 1: Upchurch teaches a method of sealing a surface (provides a uniform layer of aluminum applied to a surface which prevents rust or corrosion, so “seals” the surface from the reaction with oxygen, for example, also applicant indicates sealing as simply providing a layer on a surface – note page 18, lines 15-25 of the present 
Claim 6: the propellant (air) is  heated (0033, 0046-0047, claim 1, for example).
Claim 7: the metallic composition (aluminum) can be heated by contacting the metallic composition with the heated propellant (note 0046-0047, for example).
Claim 8: the metallic composition (aluminum) can be heated by a method other than contacting with hot air – note use of an induction coil, 0006, 0032-0033).
Claim 9: the metallic composition and the propellant can be heated (note the discussion for claims 6 and 8 above, and 0006, 0032-0033).
Claim 12: the liquid metallic composition would cool on contact with the substrate to form the solid metallic composition seal (coating) (note 0025).
Claim 13: the coating would be applied as a constant stream of spray (0027, note the spraying of a path, indicating a constant spray).
Claim 19: the propellant can be air (0019-0020).
Claim 21: the metallic composition can be an aluminum alloy (the scrap aluminum alloyed with other metals) (0047).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Upchurch (US 2009/0214888)
Upchurch provides the features of claim 1 as discussed in the 35 USC 102 rejection using Upchurch above.  Furthermore, as to the speed of the metal composition, Upchurch describes 75 feet/second  (22.86 m/s) or more (0022), which overlaps the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Upchurch as applied to claims 1, 6-9, 12, 13, 19 and 21 above, and further in view of GB 5712 (hereinafter ‘712).
Claim 20: Upchurch indicates that compressed air can be used to propel molten aluminum particles (0006, 0019).  ‘712 indicates that steam or compressed air can be used to carry molten metal in the form of spray including aluminum (page 1, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Upchurch to provide that the coating is applied using steam propellant as suggested by ‘712 with an expectation of predictably acceptable results since Upchurch is spraying molten aluminum coating and describes using compressed air as propellant and ‘712 indicates compressed air or steam can be used to conventionally spray molten metal such as aluminum.

Claims 1, 6-9, 12, 13, 15, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pöhl (US 4632170).
Claim 1: Pöhl provides a method of sealing a surface (covering a surface, note the specification at page 18, lines 15-25 indicating that this would be sealing, also would protect mold surface as to first layer, and would provide material from touching the 
Claim 6: the propellant air is heated (column 2,  lines 55-65).
Claim 7: the propellant is heated as discussed for claim 6, and contacts the molten metal, and acts to prevent solidifying, so understood to heat the metal by contact (column 3, lines 10-35).
Claim 8: the metallic composition is also heated by otherwise than contact with the heated propellant (note column 2, lines 20-35).
Claim 9: both the metallic composition and the propellant are heated as discussed for claims 6-8 above.

Claim 13: as shown the composition would be applied as a constant stream of particles (figure 2, and column 3, lines 35-65).
Claim 15: the metal composition is set to melt and can be at the melting point (column 1, lines 45-55column 3, lines 50-55), and the metal melting point can be 120-150 degrees C, for example (column 4,lines 10-15), so the melt temperature would be less than 200 degrees C or at least be understood to include such temperatures.
Claim 17: the propellant would provide sufficient propulsion to force the metal composition into deformities in the surface (note figure 2, column 3, lines 10-45), where the coating would follow the shape of the mold surface (noting figure 2 deformations shape).
Claim 19: the propellant is air (column 1, lines 50-60).
Claim 21: the metal composition can be a metal alloy, such as bismuth and antimony alloys (column 4, lines 10-15).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pöhl (US 4632170).
Claim 16: Pöhl teaches the features of claim 1 as discussed in the 35 USC 102/103 rejection using Pöhl above.   As to the velocity of the liquid metal composition, Pöhl teaches that the thickness can be adjusted by adjusting the velocities at which the molten metal reaches the mold (surface) (column 3, lines 20-30).  Therefore, it is indicated that the velocity would be a result effective variable and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-3, 12, 13, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riccio et al (US 4751113).
Claim 1: Riccio teaches a process to seal a surface (where the process includes a resin seal layer, and also a uniform layer of copper metallic material, which can also be considered a seal layer as indicated by applicant in the specification at page 18, lines 15-25 of layer as sealing, and would protect the surface against fouling so sealing against such fouling as well) (note abstract, column 1, line 60 to column 2, line 10, column 3, lines 50-60, where the surface can be the hull, IF, or the resin layer 3, for example, as in figure 2), where the process includes providing a metallic composition (copper or copper alloy) (column 2, lines 55-60, column 3, lines 50-55, column 4, lines 10-20), heating the composition above the melting point of the metallic composition to provide at least partially liquid metallic composition and spraying (accelerating) the liquid metallic composition towards the surface by thermal spraying to apply a coating of the liquid metallic composition on the surface (claim 1, figure 2, column 3, lines 50-60, column 4, lines 20-30).  As to providing a propellant and accelerating the liquid metallic composition to the substrate by means of the propellant, Riccio teaches that thermal spraying can include melting wire or powder with an electric or oxyacetylene arc (so high temperature to heat to melt) and using compressed air or inert gas to propel (so 
Claim 2:  Riccio would further teach or at least suggest that the surface to be sealed includes a surface defect to be sealed, since it teaches that repairs can be made  to a damaged area by grit blasting the damaged area (so at a surface area to be blasted, so understood to be a defective area in the surface, or at least include this) (column 5, lines 40-45).
Claim 3: Riccio would further teach or suggest that the surface at least partially defines a volume defining a container that at least comprises a fluid substance (which would include gas), since it is a taught the that the coating would be applied to boat or ship hulls (abstract), and a boat or ship and its hulls can be considered a container (that forms the ship, and holds gas (since would hold goods/people and also contain air – so not filled with water).
Claim 12: It would be understood that the liquid metallic composition would cool on contact with the substrate since as described the coating forms roughness/undercuts, so no longer liquid, and since no further heating indicated as provided (note column 4, lines 20-35).

Claim 17: there would be sufficient propulsion when using the propellant to force the liquid metallic composition into deformations in the surface (note to embed in seal layer, which can be considered part of the surface, as discussed above, or the first layer can be considered part of the surface when the second layer applied, note how the coating forced into undercuts and roughness, and further since it does this, there would be “sufficient propulsion” to force the liquid composition into deformations in the surface) (note column 4, lines 20-35).
Claim 19: Riccio provides that the propellant can be air (compressed air) (column 2, lines 20-25).
Claim 21: Riccio provides that the metallic composition can be a metal alloy (column 4, lines 15-20, note copper-nickel alloy).

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio et al (US 4751113).
Claim 4: Riccio notes how areas of the hull can be exposed to heavy mechanical wear or erosion (column 3, lines 55-60), and the coating use for repair (column 5, lines 40-45), which would suggest to one of ordinary skill in the art before the effective filing date of the claimed invention that areas to be repaired by the process can be such areas exposed to the mechanical wear as areas that would have problems, and such wear would further be understood to be a source of a leak (since continued wear would remove the substrate locally, giving a hole that would leak for a boat/ship).  Furthermore, leaks would allow material in the hull to escape including air in the hull.
.

Claims 6, 7, 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1-3, 12, 13, 17, 19 and 21 above, and further in view of Bleakley (US 2092150).
Claims 6, 7, 8 and 9: as to further providing that the propellant is heated and the composition further heated by contact with the propellant, or for claim 8, the composition also heated by other than the propellant, as discussed for claim 1 above, Riccio describes how there can be heating (such with oxyacetylene arc)  of the composition (so other heating for claim 8) and then propelling with compressed air (note column 2, lines 20-30). Bleakley describes how there can be spraying of molten metal material (page 1, column 1, lines 1-10), where it is provided to provide an oxy-acetylene (note page 2, column 2, lines 1-20), where such a gas mixture combusts to a flame and melts the metal (note page 5, column 1, lines 25-45), where a further primary air stream is provide for carrying the molten metal and preventing it from chilling en route to the surface (note page 5, column 1, lines 25-45, page 3, column 1, lines 25-45, providing a propellant air), where this primary air is heated in the gun (page 5, lines 35-45, absorbs excess heat and becomes heated carrier gas) and would be understood to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to use heated propellant as described by Bleakley that would also provide heat from propellant to the metallic composition by contact since Riccio provides how molten material can be sprayed using air propellant, where Bleakley gives a similar system as discussed above where it is indicated how propellant air can be heated to also prevent the chilling of the metal en route allowing desirable molten conditions.

Claims 10, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1-3, 12, 13, 17, 19 and 21 above, and further in view of Borom (US 5897921).
Claims 10, 11, 14 and 18: as to accelerating the propellant to the surface and contacting the surface before accelerating the metallic composition, provide a separate stream of heated propellant to the surface during the application of the metallic composition, and the metallic composition at least partially melting applied solid composition, coalesces with the previously applied composition and cools to form solid composition, and the preheating the surface, Riccio describes how multiple layers or passes of molten composition can be applied and it is desired to securely bond the layers to each other (column 4,lines 20-35).  Borom describes thermally spraying a coating in multiple layers, where molten material would be sprayed on a surface while rotating, where the molten material impacts the surface, cools to solidify, then is reheated with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to provide a preheating of the previously applied coating with a similar spray system including the propellant (without the molten metal composition) so that the heating and the new application of molten material for a new layer melts the previously applied solid metallic components, coalesces (welds) the new layer with the previously applied material, and cools to form a solid metallic composition as suggested by Borom, which as discussed above, would indicate that this would provide a desirable enhanced bonding, where Riccio wants to desirably adhere the layers together, giving the features of claim 14, and this would further suggest the features of claim 10, 11 and 18, as Borom would show providing a heated spray gun (without coating) for heating using the spray, and thus suggest benefits of providing a spray using the spray system with propellant (where the propellant is heated at least from the overall contact with the heated material for melting the metal, such as the arc, or heated to provide the desired heat to the surface) and thus providing the accelerating and contact of claim 10, that would occur before the application of coating (of the second layer) on the surface, and for claim 11 providing the separate treatment of heated propellant and spraying to the surface while also performing the coating (as Borom shows a continuous process, note figure 1), which depending on the size of the substrate would suggest that there can be preheating .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1-3, 12, 13, 17, 19 and 21 above, and further in view of Strock et al (US 2008/0226879).
Claim 16: As to the composition velocity, Riccio describes thermal spraying (abstract), where Strock describes a process for applying a coating by using a heated gas stream that can include thermal spraying processes (including with electric arc, flame spraying, etc.) (0013), where molten droplets are sprayed to form a coating (0014), where it is indicated that the coating droplet velocity can be 25-50 m/s, for example, in the claimed range (0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to provide that the coating is applied using a velocity of the liquid composition of 25-50 m/s as suggested by Strock with an expectation of predictably acceptable results since Riccio is spraying molten coating and Strock indicates conventional velocity for such spraying as discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claims 1-3, 12, 13, 17, 19 and 21 above, and further in view of GB 5712 (hereinafter ‘712).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riccio to provide that the coating is applied using steam propellant as suggested by ‘712 with an expectation of predictably acceptable results since Riccio is spraying molten coating and describes using compressed air as propellant and ‘712 indicates compressed air or steam can be used to conventionally spray molten metal.

Riccio was previously listed on the PTO-892 of September 16, 2021.  GB 5712 was provided with the IDS of March 19, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718